Citation Nr: 0718052	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for a back disability has been received.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
November 1979, and September 1990 to April 1991.  The veteran 
served with the Army Reserves and had periods of active duty 
and inactive duty for training.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision, in which the RO, 
inter alia, denied the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine (claimed as 
back condition).  The veteran filed a notice of disagreement 
(NOD) in May 2004, and the RO issued a statement of the case 
(SOC) in October 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2005.

In August 2006, the veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

The Board's decision reopening the claim for service 
connection for a back disability is set forth below.  The 
claim for service connection for a back disability, on the 
merits, is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the request to reopen the claim for service 
connection for a back disability has been accomplished.  

2.  In August 1982, the RO denied the veteran service 
connection for residuals of a back injury.  Although the RO 
notified him of the denial in a September 1982 letter, the 
veteran did not initiate an appeal.  

3.  The evidence received since the August 1982 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, and that relates to an 
unestablished fact necessary to substantiate the claim, and 
is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1982 RO decision, which denied the claim for 
service connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the veteran's request to reopen the claim for 
service connection for a back disability in light of the 
above, and in view of the Board's favorable disposition of 
the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
request to reopen the claim for service connection for a back 
disability has been accomplished.

II.  Analysis of Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The Board observes that, with respect to the 
veteran's Reserve service, the applicable laws and 
regulations permit service connection only for a disability 
resulting from disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training.  See 38 
U.S.C.A. § 101(22),(23),(24); 38 C.F.R. § 3.6.  

The veteran's claim for service connection for a back injury 
previously was considered and denied.  In an August 1982 
decision, the RO denied the veteran service connection for a 
back injury.   The evidence of record then consisted of the 
veteran's service medical records (which do not show any 
complaints, treatment, or diagnoses of a back disability) and 
a March 1982 VA treatment record that shows the veteran 
complained of back pain off and on since an injury in 
service.  The veteran reported that he hit his back on a bolt 
while in service in 1977.  The diagnosis was low back pain 
with unknown etiology, possibly secondary to trauma.

In August 1982, the RO denied the veteran's claim on the 
bases that service records failed to show any complaint of 
treatment for a back injury.  Although notified of the denial 
in a September 1982 letter, the veteran did not initiate an 
appeal.  Hence, that decision is final as to the evidence of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 38 U.S.C.A. 
§§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The veteran filed the current claim for service connection 
for a back disability in December 2003.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the August 1982 RO rating decision, evidence added to 
the claims file consists of the veteran's service medical 
records from his periods of active duty for training and 
inactive duty for training, VA treatment records, private 
medical records, the veteran's statements, and his Board 
hearing testimony.

A March 1993 private computed tomography (CT) of the lumbar 
spine revealed bulging vs. herniation intervertebral disk L5-
S1 left with left-sided neurovertebral foraminal 
encroachment, but no direct effect upon the lumbar thecal sac 
being observed.

An April 1993 note from, R.V., M.D., a private physician, 
indicates that the veteran was to do no sit-ups or running 
for one year.

In a June 1993 letter, the veteran stated that he had a back 
injury in February 2003 and he had seen a doctor who 
determined that he was not to participate in physical 
training.

In a June 1993 letter, Dr. G.V., a private physician, notes 
that the veteran had been treated for a lumbar spine sprain 
since April 1993 and he was currently pain free without any 
neurological deficit.

In a July 1993 letter, Dr. G.V. indicates that the veteran 
fell in February 1993 at his home and suffered a lumbar spine 
sprain/strain.  The veteran had no neuro deficit and was 
released to go back to work.

March 1997 service medical records show that the veteran 
slipped and fell during a training exercise, injuring his 
back.  It was determined that he was in the line of duty 
during the injury.

VA treatment records from June 2003 to January 2004 show a 
diagnosis of low back pain.  Specifically, a December 2003 VA 
X-ray of the lumbosacral spine revealed very mild 
degenerative disc disease changes present at L2-3 and L3-4.  
The final impression was minimal degenerative disc disease in 
the lower lumbar spine.

Regarding the newly submitted evidence, the Board notes that 
the March 1997 service medical records that show the veteran 
incurred an injury to his back while in the line of duty-
reflecting evidence of in-service incurrence of an injury-
constitutes new and material evidence to reopen the claim for 
service connection.  As these records have not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, as noted above, the veteran was 
previously denied service connection for residuals of back 
injury because his service medical records showed no 
treatment or complaints of a back injury, and as these 
service medical records were not of record at the time of the 
August 1982 RO rating decision, these records relate to an 
unestablished fact that is necessary to substantiate the 
claim, and provide a reasonable possibility of substantiating 
the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disability 
has been received, the appeal is granted.


REMAND

As the veteran's claim for service connection for a back 
disability has been reopened, the Board finds that further RO 
action on the claim, on the merits, is warranted.

In this regard, the Board notes that the veteran's service 
medical records from March 1997 indicate that he injured his 
back while he was in the line of duty.  In addition, the 
current VA treatment records show that he has mild 
degenerative disc disease at L2-3 and L3-4.  Further, the 
veteran asserts that his back symptoms have occurred since 
his injury in March 1997.  As the veteran is shown to have a 
current back disability (diagnosed as degenerative disc 
disease at L2-3 and L3-4), is shown to have had an injury to 
the back during a period of inactive duty for training, and 
reports symptoms of back pain since his in-service injury, 
the Board finds that a medical opinion that addresses the 
medical relationship, if any, between the veteran's current 
degenerative disc disease and his period of inactive duty for 
training would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board also notes that the RO denied the veteran's claim 
in the April 2004 rating action and found that the veteran's 
back disability preexisted service and was not aggravated by 
service.  The RO referenced a March 1993 private lumbar spine 
CT and stated that the findings from this CT were consistent 
with the findings from the December 2003 X-ray.  However, the 
Board notes that the March 1993 private CT revealed bulging 
vs. herniation intervertebral disk at L5-S1 left, whereas the 
December 2003 X-ray of the lumbar spine revealed mild 
degenerative disc disease at L2-L3 and L3-L4.  Although the 
findings are not consistent, the Board still finds that on VA 
examination, the examining physician should opine as to 
whether the veteran's current degenerative disc disease 
clearly and unmistakably preexisted his March 1997 period of 
inactive duty for training and, if so, whether the 
degenerative disc disease was aggravated by service beyond 
the normal progression of the disease. 

Hence, the RO should arrange for the appellant to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim of the reopened 
claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the appellant by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the San 
Antonio VAMC dated up to January 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the San Antonio VAMC since 
January 2004, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

The RO should also give the appellant another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  The RO 
should specifically request that the veteran provide current, 
signed authorization to enable it to obtain all outstanding 
records from the private physician, G.V., M.D. (from whom the 
veteran received treatment for his back in 1993).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim for service connection.  The RO's adjudication of the 
claim should include consideration of the applicability of 
aggravation of a preexisting disability, as appropriate, as 
noted above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the San 
Antonio VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's back, from January 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim on 
appeal.  The RO should specifically request 
that the veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from the private 
physician, G.V., M.D. (who treated the 
veteran for his back disability in 1993).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should also clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that a current back 
disability is the result of injury 
incurred or aggravated during the 
veteran's March 1997 verified period of 
inactive duty for training.  In rendering 
this opinion, the examiner should address 
the following: (a) whether a back 
disability clearly and unmistakably 
preexisted the veteran's entrance into 
military service; if so, (b) whether the 
back disability increased in severity in 
service (specifically, during his March 
1997 verified period of inactive duty for 
training); and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the back disability).  If the 
physician determines that the disability 
did not preexist service, he or she should 
opine whether this disability had its 
onset in service or is otherwise medically 
related to an in-service injury or 
disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a back disability.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim should include consideration of 
aggravation of a preexisting disability, 
as appropriate, as noted above.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


